Case: 20-20470     Document: 00515737032         Page: 1     Date Filed: 02/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                February 8, 2021
                                  No. 20-20470                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Robert Byrd,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-163-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Joshua Robert Byrd appeals the district court’s denial of his motion
   for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). We
   AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20470      Document: 00515737032          Page: 2   Date Filed: 02/08/2021




                                    No. 20-20470


                                           I
          On June 9, 2017, Byrd pled guilty to being a felon in possession of a
   firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was
   sentenced to 78 months’ imprisonment and is currently in the custody of the
   Bureau of Prisons (“BOP”) at FCI Beaumont Medium, in Beaumont, Texas.
          On June 18, 2020, after exhausting his administrative remedies, Byrd
   filed an amended motion for compassionate release in the district court. He
   argued that, in light of his personal health conditions, the COVID-19
   pandemic poses a serious risk to his health so long as he remains incarcerated.
   Specifically, Byrd alleged that he suffers from hypertension and
   hyperlipidemia and claimed that these conditions heighten his risk of severe
   illness or death if he contracts COVID-19. He also claimed that Lisinopril, a
   medication he takes to manage his hypertension, increases his risk of
   contracting a more serious case of COVID-19. Finally, he reported that in
   2006 he suffered a gunshot wound that required a portion of his lung to be
   removed, reducing his breathing capacity. Byrd is 34 years old.
          On August 24, 2020, the district court denied Byrd’s motion.
   Relevant here, the court concluded that Byrd did not establish
   “extraordinary and compelling reasons” justifying a sentence reduction.
   Byrd filed a timely notice of appeal.
                                           II
          “A court, on a motion by the BOP or by the defendant after exhausting
   all BOP remedies, may reduce or modify a term of imprisonment, probation,
   or supervised release after considering the factors of 18 U.S.C. § 3553(a), if
   ‘extraordinary and compelling reasons warrant such a reduction.’” United
   States v. Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020) (quoting 18 U.S.C.
   § 3582(c)(1)(A)(i)).




                                           2
Case: 20-20470      Document: 00515737032           Page: 3    Date Filed: 02/08/2021




                                     No. 20-20470


          A district court’s denial of a motion for compassionate release is
   reviewed for abuse of discretion. Id. at 693. A court abuses its discretion in
   this context if it “bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” Id. (quoting United States v. Chapple, 847 F.3d
227, 229 (5th Cir. 2017)). Therefore, when reviewing a district court’s denial
   of compassionate release, “we give deference to the district court’s decision
   and note that reversal is not justified where ‘the appellate court might
   reasonably have concluded that a different sentence was appropriate.’” Id.
   (emphasis added) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).
                                         III
          Byrd claims the district court “(1) legally erred by misunderstanding
   the breadth of its authority to grant [his] motion, (2) legally erred by
   misunderstanding its authority to impose home confinement as a condition
   of supervised release, and (3) based its decision on a clearly erroneous
   assessment of the evidence.” We take each argument in turn.
                                          A
          Byrd’s first argument is that the district court committed legal error
   by treating the Sentencing Commission’s policy statement in U.S.S.G.
   § 1B1.13 as a binding definition of what constitutes an “extraordinary and
   compelling circumstance” for purposes of his motion. He contends that
   § 1B1.13 is inapplicable to compassionate release motions brought by
   defendants and that by erroneously treating its definitions as binding on the
   court, the district court legally erred by not recognizing the full extent of its
   authority to grant his motion. See also United States v. Brooker, 976 F.3d 228,
   236 (2d Cir. 2020) (holding that § 1B1.13 is not “applicable” to
   compassionate release motions brought by defendants).
          We need not decide whether § 1B1.13 is applicable to compassionate
   release motions brought by defendants. That is because the district court did




                                           3
Case: 20-20470      Document: 00515737032          Page: 4     Date Filed: 02/08/2021




                                    No. 20-20470


   not treat the definitions in § 1B1.13 as binding in denying Byrd’s motion. In a
   footnote, the district court recognized that it was “debatable” whether
   § 1B1.13 was binding but concluded that, regardless, the Sentencing
   Commission’s policy statement “continues to provide helpful guidance
   concerning whether extraordinary and compelling reasons warrant a
   sentence reduction under § 3852(c)(1)(A).” It then proceeded to analyze
   Byrd’s medical claims, including by comparing them to the considerations
   set forth in § 1B1.13.
          In other words, “there is no indication in the district court’s order that
   it treated U.S.S.G. § 1B1.13 as the dispositive boundary of what may be
   judicially determined to be extraordinary and compelling reasons for a
   sentence reduction for medical reasons.” United States v. Gonzales, 819 F.
   App’x 283, 284 (5th Cir. 2020) (per curiam) (unpublished) (internal
   quotation marks omitted). Rather, it “relied on its own judgment in denying
   [Byrd’s] motion.” Id. Byrd’s argument is therefore unavailing.
                                          B
          Next, Byrd contends the district court legally erred by concluding that
   it did not have the authority to order Byrd to serve his sentence in home
   confinement as a condition of supervised release. But the district court did
   not reach such a conclusion. The court only noted, in a footnote, that to the
   extent Byrd sought a release to home confinement pursuant to 34 U.S.C.
   § 60541, that was a matter left to the discretion of the Attorney General in
   accordance with the terms of § 60541. The court did not address whether
   home confinement would be a suitable condition of supervised release as part
   of a reduced sentence, presumably because it concluded Byrd was not eligible
   for a reduced sentence. Thus, Byrd’s claim here fails.




                                          4
Case: 20-20470         Document: 00515737032              Page: 5       Date Filed: 02/08/2021




                                          No. 20-20470


                                                C
           Finally, Byrd argues the district court abused its discretion by basing
   its decision on a clearly erroneous assessment of the evidence. Specifically,
   he claims that the district court placed too much emphasis on his relatively
   young age and failed to adequately consider the risks surrounding his
   particular medical circumstances. We disagree.
           While the district court cited Byrd’s young age as a factor in its
   decision, it duly considered whether his medical conditions constituted
   extraordinary and compelling reasons to justify a sentence reduction in light
   of the COVID-19 pandemic. In particular, the court addressed the cases cited
   by Byrd where other courts had found that hypertension combined with other
   factors constituted extraordinary and compelling reasons to warrant
   compassionate release due to COVID-19. It concluded these cases were
   distinguishable from Byrd’s situation and provided reasonable explanations
   why. It further considered cases where courts had reached the opposite
   conclusion—that hypertension and other complicating factors were not
   extraordinary and compelling reasons justifying release. In addition to this
   caselaw, the court reviewed Byrd’s medical records and final presentence
   report. After completing this review, it concluded Byrd’s circumstances did
   not rise to the level of “extraordinary and compelling reasons” to grant the
   sentence reduction he sought.
           While Byrd disagrees with the conclusion the district court reached,
   he has not demonstrated that the court’s assessment of the evidence was
   clearly erroneous.1 We therefore conclude that the district court did not
   abuse its discretion in denying Byrd’s motion for compassionate release.



           1
            Byrd also argues the district court committed clear error in its evaluation of the
   § 3553(a) factors. But the court only evaluated the § 3553(a) factors as an alternative basis




                                                5
Case: 20-20470        Document: 00515737032              Page: 6      Date Filed: 02/08/2021




                                         No. 20-20470


                                              IV
           The     district   court’s decision denying             Byrd’s     motion for
   compassionate release is AFFIRMED.




   to its holding, assuming arguendo that Byrd has presented extraordinary and compelling
   reasons supporting a sentence reduction. Since we conclude that the district court did not
   err in the first instance, we need not address the district court’s alternative rationales.
   Separately, Byrd argues that the court clearly erred by not considering his assertions that
   he had a concrete employment plan if released and that he had a near-perfect disciplinary
   record while in custody. But the district court did not need to reach these considerations
   because it concluded that Byrd’s medical circumstances did not warrant a sentence
   reduction.




                                               6